SECOND AMENDMENT TO
CURTISS-WRIGHT ELECTRO-MECHANICAL DIVISION
SAVINGS PLAN

          WHEREAS, pursuant to Section XIV.2.b of the Curtiss-Wright
Electro-Mechanical Division Savings Plan (“Savings Plan”), the Administrative
Committee (the “Committee”) may amend the Savings Plan; and

          WHEREAS, the Committee desires to amend the Savings Plan to reduce the
small lump sum cash-out threshold from $5,000 to $1,000.

          NOW, THEREFORE, IT IS RESOLVED that the Savings Plan is amended in the
following respect, effective as of March 28, 2005:

 

 

 

 

1.

Sections VII.1 and Vll.4 are amended by deleting the reference to “$5,000” where
it appears therein and inserting it its place the reference to “$1,000”.

           IN WITNESS WHEREOF, this amendment has been executed on this 23 day
of June, 2005.

Administrative Committee

--------------------------------------------------------------------------------



THIRD AMENDMENT TO
CURTISS-WRIGHT ELECTRO-MECHANICAL DIVISION
SAVINGS PLAN

          WHEREAS, pursuant to Section XIV.2.b of the Curtiss-Wright
Electro-Mechanical Division Savings Plan (“Savings Plan”), the Administrative
Committee (the “Committee”) may amend the Savings Plan; and

          WHEREAS, the Committee desires to amend the Savings Plan to reflect
certain Plan design changes;

          NOW, THEREFORE, IT IS RESOLVED that the Savings Plan is amended in the
following respects, effective as of March 1, 2006:

 

 

 

1.

Article II is amended by deleting Article II.4 therefrom and by renumbering
Article II.5 as Article II.4.

 

 

 

2.

Article VII.1.b. is amended by revising the third through fifth sentences
thereof to read as follows:

 

 

 

 

“Amounts that remain in the Plan must be withdrawn in one lump sum only on or
prior to the April 1 following the calendar year in which the Terminated
Participant attains age 70-1/2; no partial distributions shall be permitted.
Participants will be entitled to receive an amount equivalent to the value of
the vested Accounts on the first Valuation Date after the distribution has been
approved by the Plan Administrator. If no direction is provided by the
Participant prior to the April 1 following the calendar year following the
Participant’s attainment of age 70-1/2, distribution of all vested Accpunts
shall automatically be made in cash by said April 1.”

 

 

 

3.

Article VII.2.b(1) is amended by deleting the fifth and sixth sentences
therefrom and replacing them with the following sentence:

 

 

 

 

“All payments under this option will be made in cash.”

 

 

 

4.

Article VII.2.b(2) is amended by deleting the last sentence therefrom.

 

 

 

5.

Article VII.4 is amended by revising the fourth paragraph thereof to read as
follows:

 

 

 

 

“In the event of the death of a Participant, the following shall apply:

 

 

 

 

a.

If the total value of Accounts is $5,000 or less, a total distribution shall be
made in cash, automatically, to the designated Beneficiary.

 

 

 

 

b.

It the total value of Accounts exceeds $5,000 and the designated Beneficiary is
not the Surviving Spouse, a total distribution shall be made in cash,
automatically, to the designated Beneficiary.

1

--------------------------------------------------------------------------------



 

 

 

 

c.

If the total value of Accounts exceeds $5,000 and the designated Beneficiary is
the Surviving Spouse of a Retired or Totally Disabled Participant, the Surviving
Spouse may elect a total distribution or may elect to leave his Accounts in the
Plan. If the Surviving Spouse elects to leave his Accounts in the Plan he shall
be treated as a Retired Participant and the investment and payment options which
are available to Retired Participants shall be available to the Surviving
Spouse.

 

 

 

 

d.

If the total value of Accounts exceeds $5,000 and the designated Beneficiary is
the Surviving Spouse of an active or Terminated Participant, the Surviving
Spouse may elect a total distribution or may elect to leave his Accounts in the
Plan. If the Surviving Spouse elects to leave his Accounts in the Plan he shall
be treated as a Terminated Participant and the investment and payment options
which are available to Terminated Participants shall be available to the
Surviving Spouse.”

 

 

 

6.

Article VII is amended by deleting Article VII.5 and by renumbering Articles
VII.6 through Article VII.16 as Articles VII.5 through Article VII.15,
respectively. All internal references to those Sections shall be changed
accordingly.

 

 

 

7.

Article VII.8, as renumbered, is amended by adding the following sentence at the
end thereof:

 

 

 

 

“In the event a Participant fails to file an election form under Article VII.1
or 2 to commence payment of his Accounts, he shall be deemed to have elected to
defer payment to the latest commencement date permitted under Article VII.1 or
2, as applicable.”

 

 

 

8.

Article VIII.1 is amended by deleting the second, third, fourth and fifth
paragraphs thereof and by revising the first paragraph thereof to read as
follows:

 

 

 

 

“A Participant shall be permitted to make a withdrawal for any reason from his
Pension Rollover Account, his Rollover Account and/or his After-Tax Account.”

 

 

 

9.

Article VIII.2 is amended by adding the following sentence after the third
paragraph thereof:

 

 

 

 

“A Retired Participant who has been rehired as an Employee and has Accounts
remaining in the Plan shall be permitted to make a withdrawal from that portion
of his Pre-Tax Account and his Catch-Up Contribution Account attributable to
amounts in those Accounts as of his date of rehire.”

 

 

 

10.

Article VIII.2 is further amended by redesignating clause e. as clause g,
deleting the “or” at the end of clause d. and by adding the following new
clauses e. and f.:

 

 

 

 

“e.

payments for burial or funeral expenses for the Participant’s deceased parent,
spouse, children or dependents (as defined in Section 152 of the Code and
without regard to Section 152(d)(i)(B) of the Code);

2

--------------------------------------------------------------------------------



 

 

 

 

f.

expenses for the repair of damage to the Participant’s principal residence that
would qualify for the casualty deduction under Section 165 of the Code
(determined without regard to whether the loss exceeds 10% of adjusted gross
income); or”

 

 

 

11.

Article VIII.3 is amended by deleting the words “and/or the After-Tax Account
(matched portion)” where it appears therein.

 

 

 

12.

Article VIII.4 is amended by revising the second sentence thereof to read as
follows:

 

 

 

 

“A Non-Vested Participant shall be permitted to make a withdrawal from the
vested portion of his Employer Match Contribution Account upon the attainment of
age 59-1/2.”

 

 

 

13.

Article VIII.5 is amended by revising the third paragraph thereof to read as
follows:

 

 

 

 

“All non-hardship withdrawals will be derived from the available Accounts of
each Participant based upon the following hierarchy:

 

 

 

 

a.

After-Tax Account and Pension Rollover Account;

 

b.

Rollover Account;

 

c.

Vested portion of Employer Match Contribution Account;

 

d.

Pre-Tax Account.”

 

 

 

14.

Article IX.1.c. is amended by revising the third sentence thereof to read as
follows:

 

 

 

 

“All loans will be derived from the available Accounts of each Participant based
upon the following hierarchy:

 

 

 

 

(i)

Pre-Tax Account;

 

(ii)

After-Tax Account and Pension Rollover Account;

 

(iii)

Rollover Account;

 

(iv)

Vested portion of Employer Match Contribution Account.”

 

 

 

15.

Article IX.1.e. is amended by revising the fourth sentence thereof to read as
follows:

 

 

 

 

“During the repayment period, loan repayments shall be allocated to the Accounts
of Participants on a pro rata basis.”

 

 

 

16.

Article IX.1.f. is amended to read as follows:

 

 

 

 

“For each Plan Year, the interest rate to be charged for the term of the loans
initiated in the Plan Year shall be the prime interest rate from the Wall Street
Journal as of the first business day of the Plan Year in which the loan is
processed plus one percent 1%.”

3

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, this amendment has been executed on this ____ day
of _________, 2006.

Administrative Committee

 

 

By: 

 

 

--------------------------------------------------------------------------------

Date: 

 

 

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------